 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     FRANK WARTHEMANN,                                  Case No. 1:19-cv-00730-NONE-BAM
 8
                   Plaintiff,                           ORDER DENYING STIPULATON TO
 9                                                      MODIFY SCHEDULING ORDER
            v.                                          WITHOUT PREJUDICE
10
     LOWE’S HOME CENTERS, LLC, et al.,                  (Doc. No. 31)
11
                   Defendants.
12

13         Currently before the Court is the parties’ stipulation to modify the Scheduling Order in
14   this case. (Doc. No. 31.) According to the stipulation, the parties have agreed to defer non-
15   expert and expert discovery and pre-trial motions for thirty (30) days in order to conduct
16   settlement discussions. (Id.)
17         Settlement discussions, in and of themselves, are not good cause to modify a scheduling
18   order. See Fed. R. Civ. P. 16(b); Gerawan Farming, Inc. v. Rehrig Pacific Co., 2013 WL
19   645741, at *5 (E.D. Cal. Feb. 21, 2013.) As the parties have failed to make an adequate
20   showing of good cause for their request to modify the Scheduling Order in this case, the Court
21   DENIES the request without prejudice.
22

23 IT IS SO ORDERED.

24
       Dated:    March 16, 2020                              /s/ Barbara   A. McAuliffe              _
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
